May 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          KAMAL S. KADI, Appellant

NO. 14-12-00872-CV                          V.

                  NEW TECH ENGINEERING, LP, Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, New Tech
Engineering, LP, signed, August 21, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Kamal S. Kadi, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.